Exhibit 10.3

U.S. SILICA HOLDINGS, INC.

2011 INCENTIVE COMPENSATION PLAN

OMNIBUS AMENDMENT TO AWARD AGREEMENTS

February 18, 2016

[NAME]

[TITLE]

 

  Re: Good Reason Termination Protection

Dear [NAME]:

Reference is hereby made to the following equity award agreements previously
entered into by and between you and U.S. Silica Holdings, Inc. (the “Company”)
under the Company’s 2011 Incentive Compensation Plan, as amended from time to
time (collectively, the “Award Agreements”):

 

  1. Restricted Stock Unit Award Agreement by and between you and the Company,
dated [DATE], granting [NUMBER] restricted stock units.

 

  2. Performance Share Unit Award Agreement by and between you and the Company,
dated [DATE], granting [NUMBER] performance share units.

 

  3. Nonqualified Stock Option Agreement by and between you and the Company,
dated, [DATE], granting [NUMBER] stock options.

The Company is pleased to inform you that the Compensation Committee of the
Board of Directors of the Company has approved a modification to the Award
Agreements for your benefit. Effective immediately, and notwithstanding any
other provision in the Award Agreements to the contrary, in the event of your
termination of employment with the Company by you for “Good Reason” (as defined
below) following a Change in Control (as defined the Award Agreement), such
termination shall entitle you to the same rights and entitlements as would be
applicable under the Award Agreements following a Change in Control had such
termination been a termination by the Company without “Cause” (as defined in the
Award Agreements) for all purposes under the Award Agreements. For purposes
hereof, the term “Good Reason” shall mean (i) a material reduction in your
annual base salary rate of compensation; (ii) a required relocation of more than
50 miles of your primary place of employment with the Company or its Affiliates;
or (iii) a material, adverse change in the Participant’s title, reporting
relationship, authority, duties or responsibilities; provided, however, that to
invoke a Termination for Good Reason, (A) you must provide written notice to the
Company within thirty (30) days of the event you believe constitutes Good
Reason, (B) the Company must fail to cure such event within thirty (30) days of
the receipt of such written notice and (C) you must terminate employment within
five (5) days following the expiration of the Company’s cure period described
above.1

 

1  For CEO, “Good Reason” shall have the meaning ascribed to such term in that
certain Employment Agreement dated March 22, 2012 by and between the Company and
Bryan Shinn.



--------------------------------------------------------------------------------

Furthermore, effective immediately, and notwithstanding any other provision in
your Nonqualified Stock Option Agreement to the contrary, with respect to your
stock options (the “Options”), in the event of your termination of employment
with the Company by you for Good Reason, or by the Company other than for Cause,
in each case following a Change in Control, then the vested portion of your
Options shall remain exercisable until the third anniversary of the date of such
Termination, but in no event later than the expiration of the stated term of the
Option pursuant to the applicable Nonqualified Stock Option Agreement.

Except as expressly provided herein, the Award Agreements and the incentive
equity awards granted thereunder shall continue to remain outstanding in full
force and effect in accordance with all of the terms and conditions of the Award
Agreements and the Company’s 2011 Incentive Compensation Plan, as amended from
time to time.

*        *        *         *        *        *

 

2



--------------------------------------------------------------------------------

Very truly yours,

 

U.S. SILICA HOLDINGS, INC.           AGREED AND ACKNOWLEDGED       as of
February    , 2016 By:  

 

    Name:  

 

      Title:  

 

    [PARTICIPANT]

Signature Page to Omnibus Amendment to Award Agreements